Supreme Court

                                                     No. 2011-14-Appeal.
                                                     No. 2011-15-Appeal.
                                                     No. 2011-17-Appeal.
                                                     No. 2011-18-Appeal.
                                                     (K 09-243)


Lori Noel Meyer                 :

       v.                       :

Patrick W. Meyer.               :




  NOTICE: This opinion is subject to formal revision before
  publication in the Rhode Island Reporter. Readers are requested to
  notify the Opinion Analyst, Supreme Court of Rhode Island, 250
  Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
  3258 of any typographical or other formal errors in order that
  corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2011-14-Appeal.
                                                                     No. 2011-15-Appeal.
                                                                     No. 2011-17-Appeal.
                                                                     No. 2011-18-Appeal.
                                                                     (K 09-243)


             Lori Noel Meyer                   :

                     v.                        :

             Patrick W. Meyer.                 :


                   Present: Suttell, C.J., Goldberg, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Robinson, for the Court. This case is before the Supreme Court on four

consolidated appeals filed by the defendant, Patrick W. Meyer (Patrick or defendant).1 These

appeals all stem from a divorce action that was commenced in April of 2009 when the plaintiff,

Lori Noel Meyer (Lori or plaintiff), filed a complaint for divorce against the defendant. Patrick

presses four issues on appeal: (1) whether or not the trial justice erred in denying Patrick‘s

motion to dismiss for lack of subject matter jurisdiction, which motion contended that Lori was

not a resident of Rhode Island in accordance with the pertinent statute; (2) whether or not the

trial justice erred in awarding Lori rehabilitative alimony; (3) whether or not the trial justice

erred with respect to an award of counsel fees; and (4) whether or not the trial justice erred in his




1
         In this opinion, we shall generally refer to Patrick W. Meyer and Lori Noel Meyer by
their first names for the convenience of the reader; no disrespect is intended.



                                                -1-
adjudication of Patrick as being in contempt of court. For the reasons set forth in this opinion,

we affirm the judgments of the Family Court in their entirety.

                                                I

                                         Facts and Travel

       Patrick and Lori were married on October 1, 2005 in Newport, Rhode Island. Although

both had previously been married and children were born of those marriages, they had no

children together. Some three-and-one-half years later, on April 22, 2009, Lori filed a complaint

for divorce in Kent County Family Court. It is significant that Patrick was personally served in

Rhode Island with a summons and the complaint on April 24, 2009. (We note that, after Patrick

was served with a summons and the complaint for divorce, he never thereafter personally

appeared in the Family Court for any of the several proceedings.) Patrick filed an answer, in

which (inter alia) he neither admitted nor denied the allegation in the complaint that ―Lori Noel

Meyer * * * has been a domiciled inhabitant of [Rhode Island] and has resided therein for more

than one year next before filing of this Complaint and is now a domiciled inhabitant of [Rhode

Island].‖

       Early in the divorce proceedings, orders entered requiring Patrick to appear for the taking

of his deposition. He was additionally ordered to pay Lori $20,000 as an advance of her

equitable assignment. On September 9, 2009, Patrick filed a motion to dismiss Lori‘s complaint

for divorce, averring that the Family Court did not have jurisdiction—because, he contended,

Lori had not been ―a domiciled inhabitant and resident of the State of Rhode Island for one year

prior to the filing‖ of the complaint.




                                               -2-
                                                A

                 The Defendant’s Motion to Dismiss for Lack of Jurisdiction

       On February 15, 2010, the trial justice presided over a hearing on defendant‘s motion to

dismiss for lack of jurisdiction. In the course of being questioned by Patrick‘s attorney, Lori

testified: ―I reside at 500 East Greenwich Avenue, * * * West Warwick, Rhode Island.‖ She

added that she had been residing at the same address when she filed her complaint for divorce on

April 22, 2009. When asked by Patrick‘s attorney how long she had been ―physically living in

the State of Rhode Island‖ prior to filing the complaint for divorce, Lori responded: ―I have

always been physically living in the State of Rhode Island. I vacation in France.‖

       Patrick‘s attorney then entered into evidence without objection various admissions made

in Lori‘s August 25, 2009 Response to Defendant‘s Second Request for Admissions. In that

document, Lori admitted that she ―had been physically present in France‖ from January 8 to

August 8, 2008. Lori also admitted that, from September 3 to November 11, 2008, she had

―been physically present in‖ and ―had been living in France.‖ Additionally, Lori admitted that

she returned to Rhode Island from France on November 12, 2008 and had been ―living in Rhode

Island‖ since that date. In response to a question posed by Patrick‘s counsel during the hearing

on February 15, 2010, Lori acknowledged that she had been out of this country for

approximately 172 days between April of 2008 and April of 2009.

       Lori additionally testified that she and Patrick owned a house in the South of France;

their goal was to work on that house in order to have a ―very large vacation home‖ there. She

added that they had stayed in several rented homes while they were working on that project.

Lori explained that her role as an interior designer and project manager for their house in France




                                              -3-
required her to be ―physically present while the project [was] under construction at all times.‖

She testified that, although she had stayed in France, her ―permanent residence has always been

West Warwick, Rhode Island.‖ Lori further testified that her intent with respect to the home in

the South of France was to ―vacation‖ there. She explained that she and Patrick did not ―have an

intention to stay in France any particular amount of time.‖ She added: ―[We intended] to travel

extensively and to spend our summers and our holidays here in Rhode Island at our home with

our families.‖

       In addition, Lori testified that she did not own the West Warwick home, but that her

father did. She also testified that she had filed state and federal tax returns for tax years 2007

and 2008 and that she used the West Warwick address on those returns. Lori also testified that

her voting address was in West Warwick and that she had not, in any documentation, state or

federal, listed any other place as her residence and domicile. She further acknowledged that her

intent had been to return to Rhode Island and stay in West Warwick after she completed her

work on the project in France; she added that, in actuality, her work on the project was never

completed.

       At the conclusion of that February 15, 2010 hearing, the trial justice issued a decision

from the bench. In his summary of the evidence that had been presented during the hearing, the

trial justice noted that plaintiff had acknowledged that she ―was out of the State of Rhode Island

in southern France for 172 days.‖ In addition, he stated:

                 ―Ms. Meyer stated that at all times relevant hereto, she intended to
                 remain in Rhode Island as a resident. She has filed a tax return for
                 2008 as a resident of Rhode Island and she has maintained her
                 * * * address as her voting address. The question is did she intend
                 by her time away from the State of Rhode Island to have absented
                 herself from Rhode Island to such a degree that she is no longer a
                 resident herein.




                                                -4-
                       ―The [c]ourt is certainly mindful of many people spending
               the entire year out of the State of Rhode Island. * * * They still
               remain Rhode Islanders to the core.

                       ―The [c]ourt is satisfied that Ms. Meyer‘s testimony is
               credible and that she never intended to be anything other than a
               resident and domiciliary of Rhode Island despite the fact that she
               spent 172 days in southern France working on a project for a
               vacation home that she does, in fact, own with her current husband.
               The [c]ourt, therefore, finds that there is jurisdiction in the State of
               Rhode Island and that the Plaintiff‘s trips to France did not
               interrupt her residency herein, so the motion to dismiss is denied.‖
               (Emphasis added.)

       In an order dated March 9, 2010, the trial justice reduced his ruling to writing as follows:

               ―1. The [c]ourt heard the testimony of Plaintiff, Lori Noel Meyer,
               in the above-entitled matter regarding Defendant‘s Motion to
               Dismiss for lack of jurisdiction. The [c]ourt finds the testimony of
               the Plaintiff to be credible, that she, at all times relevant hereto,
               intended to be a resident of the State of Rhode Island, County of
               Kent and that at no time was there intent to live in any other place.
               Defendant‘s Motion to Dismiss is denied.‖ (Emphasis added.)

                                                      B

                 The Plaintiff’s Emergency Motion for a Restraining Order

       On February 22, 2010, Lori filed an emergency motion, requesting a hearing or a

conference with the court. She was seeking an order restraining Patrick from proceeding with a

divorce action in any other jurisdiction; she also wanted the order to deny him any affirmative

relief until he appeared before the court in the pending divorce action in Rhode Island. On

February 24, 2010, a hearing was held on Lori‘s motion.

       Lori testified at the hearing regarding a letter (written in French) dated December 10,

2009 from Patrick‘s attorney in France. Patrick‘s Rhode Island attorney asserted that the letter

notified Lori that a divorce action was being filed in France. In addition, Patrick‘s attorney

entered into evidence an email from Lori to Patrick requesting Patrick to translate that letter for




                                                -5-
her. Lori testified that she could read and speak French, but that she could not understand it

―verbatim.‖ When questioned about the December 10 letter, Lori stated:

               ―[T]here is nothing here that says that they filed a motion for
               divorce in France. That is not stated in this letter. It is saying we
               should proceed in France.‖

        Patrick‘s attorney then asked her if she knew ―that [her] husband was looking to file for a

divorce in France.‖ Lori responded: ―I [knew] that he would like to proceed with the divorce in

France rather than in the United States. I am aware of that.‖ Patrick‘s attorney represented to

the court at the February 24 hearing that her client had instructed her ―to reiterate that there is

already an action previously filed in France.‖ It should be noted that the record before this Court

indicates that formal divorce proceedings were not initiated by Patrick in France until March 21,

2010.

        At the conclusion of the hearing, the trial justice orally enjoined Patrick from proceeding

with a divorce action in France. After that hearing on Lori‘s emergency motion, an order, dated

March 16, 2010 nunc pro tunc to March 9, 2010,2 entered, which reads, in pertinent part, as

follows:

                       ―* * * Defendant, Patrick W. Meyer, is enjoined and
               restrained from proceeding with an action for divorce in France or
               any other jurisdiction until further Order of this Court.‖




2
       The original order incorrectly stated the date on which the hearing on Lori‘s emergency
motion had been held. The defendant, through counsel, filed a motion to vacate the original
order and did not object to the new order. We shall consider the operative order to be the order
entered on March 16, 2010 and made effective nunc pro tunc to March 9, 2010.



                                                 -6-
                                                C

                                            The Trial

       The trial, which lasted only one day, commenced in the Family Court on June 23, 2010.3

The only witnesses were Lori herself and her father, Philip W. Noel. Patrick, who was not

present, was represented by counsel.

                                                1

                              The Testimony of Lori Noel Meyer

       Lori testified that Patrick and she were married on October 1, 2005.           She further

acknowledged that it was her representation to the court in her complaint for divorce that she had

been ―a resident and domiciled inhabitant of the State of Rhode Island for a period of at least one

year continuously next prior to the filing of this complaint for divorce.‖ Lori testified that her

―present residence‖ was located in West Warwick, Rhode Island. She further stated that there

were no children born of her marriage to Patrick. She also stated that there was no chance of

reconciliation between Patrick and her.

       When asked by her attorney to ―enlighten the [c]ourt‖ as to the reasons for the ―break up

of the marriage,‖ Lori testified that Patrick‘s treatment of her had changed during their marriage

and that he was ―extremely belittling, berating, very insulting‖ towards her. She added that

Patrick was ―mentally and emotionally abusive and verbally as well.‖

       Lori testified that she had received $10,000 from Patrick as an equitable assignment

pursuant to an earlier Family Court order in this divorce action. She added, however, that the

remainder of the assets in their joint account had been removed while the case was pending. She

also testified that she did not have any ―liquid assets,‖ ―cash assets,‖ ―CDs,‖ or ―funds‖; she

3
      In the course of the trial, the trial court granted Lori‘s request that she be allowed to
resume using her maiden name, Lori Anne Noel.


                                               -7-
noted, however, that she did have ―physical assets‖ in the form of clothing and a 2000 model

vehicle as well as some ―nominal jewelry.‖ Lori acknowledged that she had listed in a filing

with the Family Court certain assets that were under Patrick‘s control or were in France; she

estimated the value of those assets (excluding real estate) to be about $65,000 in total. Lori

further testified that, on the next day (June 24), she would be beginning work in a new position;

she added that she had previously been self-employed as an interior designer. She also stated

that, in order to support herself, she had been relying on loans from her parents and the

remaining funds in her savings and checking accounts.

       Lori further testified with respect to her understanding of Patrick‘s financial situation

during the course of their marriage. She said that Patrick had relied on interest from investments

as income. She also stated that Patrick had sold a number of radio stations to a buyer for an

amount ―in excess of ten million‖4 and that he received periodic payments as a result of that sale.

Lori also testified that she was aware of a bank account in Switzerland; she added that she had a

credit card tied to that Swiss account, which card she had used when she made purchases during

the marriage.

       Lori testified that Patrick and she had searched for a vacation home in the South of

France that they might renovate. She stated that they eventually purchased a particular house in

2006 and began the work of renovation in July of 2007. Lori testified that it was she who ―did

all the plans‖ for their vacation home—including the elevations, mechanical systems, lighting

systems, electrical layout, windows, doors, shutters, and cabinetry. (Lori indicated that she had

an associate degree in interior design.) She further testified that she would estimate that she

worked on the project for some 3,000 hours.

4
        Lori was not able to specify whether the ―ten million‖ figure related to an amount in U.S.
dollars or in euros.


                                               -8-
           Lori testified that, when Patrick and she had purchased the property in the South of

France, each of them had initially owned a 50 percent interest in the home. She further testified

that, at some point, Patrick and she had allowed each of Patrick‘s two sons to have a 15 percent

share in the property, leaving Patrick and her with a 35 percent share each. Lori testified that, as

of the time of trial, she no longer had any ownership interest in the property.

           With respect to their lifestyle while married, Lori testified that Patrick and she had

traveled together since they met in 2004. She stated that they were ―very privileged‖ and that

they ―traveled extensively‖ and ―stayed in fine hotels‖; she proceeded to list the places that they

visited.

           Lori also testified as to the amount of money that she sought from Patrick—including the

amounts mandated by the court orders which had entered against him since the filing of her

complaint for divorce.

           Lori testified that she was paying the expenses connected with her current living

situation, but she added that she did not pay rent. She testified that she filed a joint tax return

with Patrick in 2007, and she stated that Patrick had been living in West Warwick until the time

of their separation.

           On cross-examination, Lori testified that she was aware of interest payments that were

due on the loan that had been obtained for the purchase of the house in France. She also testified

that she was aware that the house was listed for sale. Lori was then questioned about her

expenses that were listed on a form (entitled DR6) that she had been required to file with the

Family Court; those expenses included taxes, home insurance, massages, gym and personal

training, traveling expenses, condominium fees and assessments, food, clothing, personal

cosmetics, and haircuts.




                                                 -9-
       Lori further testified that Patrick had begun ―belittling‖ her when they began the vacation

home project in the South of France in 2007. However, upon being asked by Patrick‘s attorney,

Lori admitted that she had sent a card to Patrick on the occasion of their wedding anniversary in

2008 and that she had enclosed a copy of their wedding vows.

       Lori‘s attorney also introduced into evidence Lori‘s Request for Admissions to Patrick

and his answers, with the representation to the court that Patrick‘s responses to same had not

been sworn; the attorney contended that, due to the fact that the answers had not been sworn to

under oath, the Request for Admissions should be deemed admitted. The questions contained

within the Request for Admissions concerned Patrick‘s fidelity to Lori during their marriage.

Lori‘s attorney also filed with the court a motion requesting that the two orders which he

contended Patrick had violated be reduced to money judgments against Patrick.

                                                2

                               The Testimony of Philip W. Noel

       Philip W. Noel, Lori‘s father, testified that he had met Patrick when Lori and Patrick had

begun dating. He testified that they had spoken several times because Patrick spent ―quite a bit

of time‖ with the Noel family. Mr. Noel further stated that, when Patrick asked whether Mr.

Noel would object to his marrying Lori, Mr. Noel asked Patrick how he planned to support the

―family and * * * Lori.‖ Mr. Noel said that Patrick responded by telling him that he was worth

approximately $6 million from income from the sale of broadcast radio stations.

       Lori‘s attorney asked Mr. Noel whether he knew that Lori ―ha[d] been a resident and

domiciled inhabitant of the State of Rhode Island for a period of at least one year continuously

next prior to the filing of her complaint for divorce.‖ Mr. Noel responded: ―Yes. She‘s always

been a resident here.‖ Mr. Noel further testified that Lori was then living in a condominium in




                                             - 10 -
West Warwick. He stated that he had loaned Lori approximately $15,000 since Patrick and she

had separated.

       When asked by Patrick‘s counsel whether he paid for some of the expenses of the West

Warwick condominium, Mr. Noel stated that he did not pay for any of them; he added, however,

that Lori did not pay rent for the condominium.5 Mr. Noel further stated that Patrick had

contributed approximately $50,000 towards the renovation of the West Warwick condominium.

                                                 D

                 The Interlocutory Decision Pending Entry of Final Judgment

       On July 22, 2010, the trial justice rendered a bench decision. The trial justice first

summarized the testimony and other evidence presented at trial. With respect to plaintiff‘s

exhibit No. 4 (viz., Patrick‘s response to Lori‘s Request for Admissions regarding his

relationship with other women (vel non)), the trial justice ruled that the lack of a sworn response

resulted in the Request for Admissions being deemed admitted and that, therefore, Patrick had in

effect (or, as the trial justice phrased it, ―by operation of law‖) ―admitted to having sexual

relations with more than one woman, not his wife, since [their] marriage.‖ The trial justice also

found that sanctions for violation of an order requiring Patrick to appear for his deposition

amounted to $64,500 as of the date of trial. Additionally, the trial justice found that, in violation

of a previous court order, Patrick had not advanced Lori $20,000 as an equitable assignment.

       With respect to the distribution of the marital property, the trial justice found that 70

percent of the home in the South of France was marital property, and he determined that the

value thereof should be divided equally, with 35 percent of the sale proceeds to be allocated to

each party. The trial justice proceeded to divide the rest of the marital estate equally, except that

5
        Mr. Noel estimated that the rent for the West Warwick condominium would have been in
the range of $1,200 to $1,400 a month.


                                               - 11 -
he ruled that Lori and Patrick could retain their own personal property, including their

automobiles.

       The trial justice further found that Lori was entitled to rehabilitative alimony for a period

of three years in the amount of $1,250 per week. Additionally, the trial justice found that, as of

the date of the decision, sanctions against Patrick in the amount of $64,500 had accumulated; the

trial justice imposed those sanctions as a separate judgment against Patrick. The trial justice

allowed Patrick a $10,000 credit of equitable assignment which could be recouped from Lori‘s

share of the sale of the property in France. The trial justice further ordered Patrick to pay Lori

$20,000 as an advancement of equitable assignment, which the trial justice allowed might be a

credit against Lori‘s share of the proceeds from the sale of the house in France. The trial justice

also found that Patrick would be required to make a reasonable contribution towards Lori‘s

counsel fees, the amount of which would be determined after a hearing. The trial justice

additionally ordered that Patrick deposit $45,602.50 in an account for Lori based upon the

transfers out of their joint account in contravention of automatic court orders.

       The trial justice expressly found that Lori had ―been a domiciled resident and inhabitant

of Rhode Island continuously for at least one year next prior to April 22, 2009, the date she filed

her complaint for divorce in this matter.‖

       The trial justice‘s interlocutory decision pending entry of final judgment was reduced to a

written decision, which entered on September 15, 2010; that same day, a judgment entered in

favor of Lori in the amount of $64,500 (based on the sanctions assessed), exclusive of any

interest, fees, and costs. Patrick filed a timely appeal of the interlocutory decision pending final

judgment.




                                               - 12 -
                                                E

                                       Subsequent Travel

        On September 15, 2010, the attorneys for the parties appeared in the Family Court in

order to (1) review the written interlocutory decision pending final judgment (which would enter

later that day) and (2) attend a hearing with respect to the amount that Patrick would be required

to contribute towards Lori‘s counsel fees.

        At that hearing, Lori‘s attorney (having submitted a bill in the amount of $87,625)

testified with respect to the issue of counsel fees.     During cross-examination by Patrick‘s

attorney, when asked whether he would have expected to receive the full amount if the Noel

family had not been such long term close friends of his, Lori‘s attorney responded that he would

not have expected to receive the full amount, but that he had put the bill together so that ―it

would be completely done rather than * * * a partial bill‖; he added that he ―did it exactly as it

shook out to be during the time and efforts that [he] put on the case.‖ Lori‘s attorney also stated

that, during the trial,6 he had asked Lori about her expectation for reimbursement from her

husband with respect to counsel fees. He stated that he had ―suggested that if she was looking

for something in the nature of $25,000 * * * I would have probably said that that was it and that

was enough, but I prepared this complete bill because it was the honest time and effort that went

into it.‖

        Another member of the Rhode Island bar testified that he considered the fees billed by

Lori‘s attorney to be fair and reasonable.




6
        The testimony at trial to which Lori‘s attorney was referring proceeded as follows:
               ―Q. Do you have any funds of your own with which to pay at this
               time counsel fees in the neighborhood of $25,000?
               ―A. No, I am sorry, I don‘t.‖


                                              - 13 -
       In rendering his decision, the trial justice observed that the $450 hourly rate charged by

Lori‘s attorney was ―fair‖ and ―reasonable.‖ He further found that the total amount of fees owed

by Lori was $87,625 and that Patrick would be responsible for half of that amount. The trial

justice‘s decision entered on September 22, 2010 as an order and a judgment to the effect that

Patrick must contribute $43,762.50 towards Lori‘s counsel fees. Patrick filed a timely appeal of

the order and judgment concerning counsel fees.

       Lori‘s attorney also filed a motion to adjudge Patrick in contempt for having violated the

prior order of the court restraining him from proceeding with a divorce in another jurisdiction,

which motion was heard by the trial justice on October 4, 2010. In an order entered November

29, 2010, the trial justice found that Patrick was in contempt of his order enjoining and

restraining Patrick from proceeding with a divorce action in France or in any other jurisdiction,

and he directed Lori‘s attorney to present evidence with respect to counsel fees that might be

imposed with respect to that contempt finding. Patrick filed a timely appeal of that order.

       Upon receipt of a fee affidavit from Lori‘s attorney and after a hearing on the matter on

November 29, 2010, an order entered on December 1, 2010 indicating (1) that counsel fees (with

respect to the preparation for and appearance at the October 4, 2010 hearing) in the amount of

$2,925 were fair and reasonable and (2) that each party was responsible for 50 percent thereof

($1,437.50). The trial justice, in that order, denied Patrick‘s motion for a stay. That order was

then reduced to a judgment (also entered on December 1, 2010) to the effect that Patrick should

pay Lori $1,437.50 as contribution towards counsel fees. Patrick filed a timely appeal of the

judgment.




                                              - 14 -
                                                 II

                                          Issues on Appeal

       The following are Patrick‘s four contentions on appeal: (1) that the trial justice erred in

denying Patrick‘s motion to dismiss for lack of subject matter jurisdiction, which motion

contended that Lori was not a resident of Rhode Island as required by the pertinent statute; (2)

that the trial justice erred in awarding Lori rehabilitative alimony; (3) that the trial justice erred

with respect to the award of counsel fees referenced in the interlocutory decision; and (4) that the

trial justice erred in finding that Patrick was in contempt of court (and in awarding counsel fees

based upon that finding).

       Because the second, third, and fourth of the just-summarized issues need be addressed

only if the Family Court had subject matter jurisdiction over this case, we shall turn immediately

to that all-important threshold issue.

                                                 III

                                              Analysis

                                                  A

                                   Subject Matter Jurisdiction

                                                  1

                                         Standard of Review

       We have frequently stated that ―subject-matter jurisdiction is ‗an indispensable ingredient

of any judicial proceeding.‘‖ Rogers v. Rogers, 18 A.3d 491, 493 (R.I. 2011) (quoting Paolino v.

Paolino, 420 A.2d 830, 833 (R.I. 1980)); see also Long v. Dell, Inc., 984 A.2d 1074, 1079 (R.I.

2009). Challenges to the subject matter jurisdiction of the trial court are reviewed in a de novo

manner by this Court. See Rogers, 18 A.3d at 493. Moreover, in conducting that review, we are




                                                - 15 -
―not limited to the face of the pleadings.‖ Boyer v. Bedrosian, 57 A.3d 259, 270 (R.I. 2012) (―A

court may consider any evidence it deems necessary to settle the jurisdictional question.‖

(internal quotation marks omitted)); City of Providence v. Doe, 21 A.3d 315, 319 (R.I. 2011).

                                                2

                       The Trial Justice’s Determination of Residency

       Although (for the reasons set forth hereinafter) it is our view that the Family Court did

have subject matter jurisdiction over this case, we are unable to endorse the basic analytical

approach employed by the trial justice in addressing the residency issue. He erroneously focused

on Lori‘s intent7 rather than on the more objective facts that should be scrutinized in determining

a person‘s residency. Even though the record before us in this case permits us to affirm on other

grounds the trial justice‘s conclusion as to Lori‘s residency,8 we pause to clarify the appropriate

standard for such findings.

       It is clear that the determination of residency in divorce cases in this state does not

depend on the intent of the plaintiff. In fact, intent is the sole element distinguishing residency

from domicile—both of which are required in order for subject matter jurisdiction to lie in the

Family Court. See, e.g., DeBlois v. Clark, 764 A.2d 727, 734 (R.I. 2001) (―[I]n order to



7
        In rendering his decision on Patrick‘s motion to dismiss, the trial justice stated that the
―question [was] did she intend by her time away from the State of Rhode Island to have absented
herself from Rhode Island to such a degree that she is no longer a resident herein.‖ The trial
justice then noted that the court was ―satisfied‖ that Lori ―never intended to be anything other
than a resident and domiciliary of Rhode Island despite the fact that she spent 172 days in
southern France working on a project for a vacation home that she does, in fact, own with her
current husband.‖
8
        On numerous occasions, this Court has affirmed trial court rulings on grounds other than
those relied upon by the trial court. See, e.g., In re Last Will and Testament of Quigley, 21 A.3d
393, 401 n.6 (R.I. 2011); Shepard v. Harleysville Worcester Insurance Co., 944 A.2d 167, 170
(R.I. 2008); Ahlburn v. Clark, 728 A.2d 449, 452 (R.I. 1999).



                                              - 16 -
establish domicile, a person must have an actual [place of] abode in the state with the intention in

good faith to live [t]here permanently and without any present intention of changing the home in

the future.‖ (internal quotation marks omitted)); McCarthy v. McCarthy, 45 R.I. 367, 369, 122 A.

529, 531 (1923) (recognizing that, to establish domicile, ―[a]ctual residence without such

intention does not suffice‖). Accordingly, although the trial justice‘s focus on Lori‘s intent was

misplaced, we nonetheless affirm his determination that the Family Court had subject matter

jurisdiction over the divorce for the below-mentioned reasons.

                                                 3

                                      The Residency Issue

       The initial and sine qua non question which we must resolve with respect to this case is

whether Lori ―ha[d] resided in this state for a period of one year next before the filing of [her]

complaint‖ for divorce from Patrick, specifically from April of 2008 to April of 2009. See G.L.

1956 § 15-5-12. The just-cited provision of the General Laws is the controlling statute with

respect to the Family Court‘s subject matter jurisdiction over divorce actions. See Rogers, 18

A.3d at 493 (noting that ―[t]he Family Court was established by the General Assembly as a court

of limited jurisdiction‖ and further noting that ―subject-matter jurisdiction with respect to

petitions for divorce is governed by § 15-5-12(a)‖). Section 15-5-12(a) reads, in pertinent part,

as follows:

               ―No complaint for divorce * * * shall be granted unless the
               plaintiff has been a domiciled inhabitant of this state and has
               resided in this state for a period of one year next before the filing
               of the complaint * * *.‖




                                               - 17 -
In the divorce context, the residency requirement is separate and apart from the domicile

requirement. See id. At no point does title 15 define the meaning of ―resided.‖9

       We have previously held that, in order to satisfy the statutory residency requirement in

the divorce context, there must be on plaintiff‘s part ―an actual and continuous residence and

dwelling within this state for the prescribed period, which must immediately precede the filing of

the petition.‖ McCarthy, 45 R.I. at 369–70, 122 A. at 531; see also Doerner v. Doerner, 46 R.I.

41, 42–43, 124 A. 728, 729 (1924) (―The * * * residence required by statute is an actual

residence and presence in the state for the required period.‖). We have further commented that

―this statutory requirement is to be construed in a reasonable manner,‖ such that ―[a]n ordinary



9
        The absence of a statutory definition of the term ―resided‖ that is employed in G.L. 1956
§ 15-5-12(a) necessarily has resulted over the years in judicial divination of precisely what the
General Assembly intended that term to mean in that statute. It is noteworthy that the related
term ―resident‖ has been legislatively defined in various ways in several other statutes unrelated
to the divorce context. See, e.g., G.L. 1956 § 23-24.4-3 (defining, in the context of the
Hazardous Substances Community Right to Know Act, a ―Resident‖ as ―any person whose
principal domicile is located in the state‖); G.L. 1956 § 20-2.2-3 (defining, in the context of
recreational saltwater fishing licenses, a ―Resident‖ as ―an individual who has had his or her
actual place of residence and has lived in the state of Rhode Island for a continuous period of not
less than six (6) months‖); G.L. 1956 § 27-2.4-2 (defining, in the context of producer licensing, a
―Resident‖ as ―a person who either resides in Rhode Island or maintains an office in Rhode
Island * * * and designates Rhode Island as the residence for purposes of licensure‖); G.L. 1956
§ 27-34.3-5 (defining, in the context of life and health insurance guarantees, a ―Resident‖ as ―a
person to whom a contractual obligation is owed and who resides in this state on the date of entry
of court order * * *. A person may be a resident of only one state * * *‖); G.L. 1956 § 31-1-18
(defining, in the context of motor and other vehicles, a ―Resident‖ as a ―person: (1) [w]ho owns,
rents, or leases real estate * * * as his or her residence and: (i) [e]ngages in a trade, business, or
profession in this state; or (ii) [e]nrolls his or her children in a school in this state for a period
exceeding ninety (90) days; or (2) [w]ho is registered to vote or is eligible to register to vote
under the laws of this state‖); G.L. 1956 § 44-31.3-2 (defining, in the context of musical and
theatrical production tax credits, a ―Resident‖ or ―Rhode Island resident‖ as, ―for the purpose of
determination of eligibility for the tax incentives provided by this chapter, an individual who is
domiciled in the State of Rhode Island or who is not domiciled in this state but maintains a
permanent place of abode in this state and is in this state for an aggregate of more than one
hundred eighty-three (183) days of the taxable year * * *‖); G.L. 1956 § 40-5.2-8 (defining, in
the context of the Rhode Island Works Program, a ―Resident‖ as ―a person who maintains
residence by his or her continuous physical presence in the state‖).


                                                - 18 -
temporary absence from the state may properly be held to be no sufficient interruption of the

legal continuity of actual residence.‖ Doerner, 46 R.I. at 43, 124 A. at 729. In addition, a

finding that a plaintiff was a domiciled inhabitant of the state and had resided within the state for

the requisite period of time is a finding of fact. See Root v. Root, 57 R.I. 436, 440, 190 A. 450,

452 (1937). It is clear that ―such a finding should not be disturbed by this [C]ourt, unless it

clearly fails to do justice between the parties, or is clearly erroneous.‖ Id. at 441, 190 A. at 452.

       In McCarthy, this Court considered whether or not the plaintiff, who had filed for divorce

in Rhode Island, had satisfied the residency requirement. In that case, when the plaintiff was

absent from Rhode Island, she was located in New York City or ―on the road‖ for the purpose of

pursuing her profession. See McCarthy, 45 R.I. at 368, 122 A. at 530. She visited Rhode Island

on weekends and had ―lived‖ in Rhode Island in one or the other of two hotels, ―where her mail

[had] been sent, and from there [had] been forwarded to her * * *.‖ Id. In addition, she spent

between five and eight weeks in the summer in Rhode Island for vacation. See id. This Court

determined that the plaintiff‘s presence in the state was not sufficient to ―maintain her residence

for the required length of time.‖ Id. at 370, 122 A. at 531. The Court noted in McCarthy that the

petitioner ―actually lived within the state only a relatively small part of each year‖; it concluded

that her justified absences did ―not excuse the failure to fulfill the statutory requirement of actual

and continuous residence.‖ Id. at 371, 122 A. at 531.

       It is also noteworthy, however, that this Court in McCarthy specifically stated that ―[n]ot

every departure and absence from the state is to be held as a legal interruption of the continuity

of residence required by the statute.‖ McCarthy, 45 R.I. at 370–71, 122 A. at 531. The Court

went on to state: ―The legal effect of such absence in each case is to be considered in view of all

of the facts.‖ Id. at 371, 122 A. at 531.




                                                - 19 -
        In Root, this Court considered whether or not the plaintiff seeking a divorce in Rhode

Island was a domiciled inhabitant of the state. See Root, 57 R.I. at 437, 190 A. at 451. In

making its determination, the Court summarized the evidence before it, indicating that the

plaintiff had rented a room in Providence in 1932 (the petition for divorce was filed in 1935) for

the stated purpose of becoming a domiciled inhabitant in order to procure a divorce. Id. at 439,

190 A. at 451. The plaintiff stayed in Providence for an average of three or four nights a week,

and he remained in Massachusetts at his sister‘s home for an average of one to two nights a

week.    Id.   He additionally spent a night or two per week in a second apartment in

Massachusetts. Id. The Court noted that the plaintiff‘s room in Providence ―was comfortably

furnished and he kept there his clothing and other personal effects‖; that he ―received mail there

all the time‖; and that he ―registered his [car] in Rhode Island and afterwards registered for

voting in Providence.‖ Id. at 439, 190 A. at 452. In addition, the Court noted that the plaintiff

had paid taxes in Rhode Island and had lived in Providence for about eight years prior to the

separation from his wife. Id. The Court also noted that the plaintiff kept his bank accounts in

Boston. Id. at 440, 190 A. at 452. The Court affirmed the finding as to domicile and residence.

Id. at 441, 190 A. at 452.

        Although the issue in Root was domicile rather than residence, it should be recalled that

the difference between residence and domicile is merely the additional element of intent. See

DeBlois, 764 A.2d at 734. Therefore, the Court‘s reasoning as to the weight to be accorded to

the trial justice‘s finding of fact is equally applicable to determinations of both issues.

Accordingly, we consider the language from our opinion in Root to be fully applicable to the

trial justice‘s finding of fact concerning the residency issue in the case at bar:

               ―[The trial justice‘s decision] was based almost entirely on
               testimony given before the trial justice, where he had the great



                                                - 20 -
               advantage of hearing and seeing the witnesses. The rule is well
               established that such a finding should not be disturbed by this
               [C]ourt, unless it clearly fails to do justice between the parties, or
               is clearly erroneous.‖ Root, 57 R.I. at 440–41, 190 A. at 452.

       After a careful review of the record, it is our opinion that there was enough evidence in

the record from which the trial justice could determine that Lori had met the residency

requirement; we are persuaded that his decision in that regard did not ―clearly fail[] to do justice

between the parties‖ nor was it ―clearly erroneous.‖ See Root, 57 R.I. at 441, 190 A. at 452; see

also McCarthy, 45 R.I. at 370–71, 122 A. at 531.

       Although we have never delineated specific factors or criteria that would fulfill the

―resided in this state‖ requirement set forth in § 15-5-12(a), it is clear from the above-

summarized opinions that this Court has focused on certain factual considerations as being

relevant to the residency determination—such as the locations of the following: receipt of mail,

voter registration, physical address, the payment of rent, bank accounts, vehicle registration,

storage of clothing and personal effects, payment of taxes, and prior history of residence. See

Root, 57 R.I. at 439, 190 A. at 451–52; McCarthy, 45 R.I. at 368, 122 A. at 530–31.

       Similar to the situations in Root and McCarthy, the record in this case contains evidence

with respect to the majority of the factual considerations that this Court has historically alluded

to when analyzing residency. Most critical to our decision, the record includes many of the

above-mentioned facts (and, notably, those facts were not contested by Patrick). Lori testified

that her ―permanent residence has always been in West Warwick,‖ but that, during the critical

one year period before she filed her complaint for divorce, she had been living in France for 172

days working as an interior designer and project manager for the renovation of the parties‘

vacation home. The record further reflects that Lori was present in Rhode Island beginning in

November of 2008 until the date of the filing for divorce on April 22, 2009. Lori testified that



                                               - 21 -
she filed Rhode Island state tax returns for 2007 and 2008 and that she was registered to vote in

the state. The record, however, is silent as to where she received her mail and whether or to

where her mail was forwarded.

       The record indicates that Lori had a physical address in Rhode Island, even though she

did not have a lease and did not pay rent. We also note that, according to her testimony at trial,

Lori owned a vehicle in this state. She additionally testified that she kept her jewelry and certain

clothing items at the West Warwick address and also that she maintained certain paintings and

furniture at that address. Her uncontested testimony touches on virtually all of the facts upon

which this Court has focused for decades when dealing with the residency or domicile issue.

       Acknowledging that the ease and necessity of travel have greatly increased since the

issuance of the McCarthy and Root decisions several decades ago, we are of the view that Lori

had resided in Rhode Island for the year prior to her divorce filing sufficient to meet the subject

matter jurisdiction requirements of the pertinent statute.

                                                 B

                                     Rehabilitative Alimony

       The grant of alimony is authorized by statute. See § 15-5-16(a). That statute states that

its purpose ―is designed to provide support for a spouse for a reasonable length of time to enable

the recipient to become financially independent and self-sufficient.‖ Section 15-5-16(c)(2). In

addition, we have stated that alimony ―is a rehabilitative tool intended to provide temporary

support * * *, and is based purely on need.‖ Thompson v. Thompson, 973 A.2d 499, 512 (R.I.

2009) (internal quotation marks omitted). Moreover, we have noted that the nature of alimony

―is prospective, not retroactive.‖ See id.




                                               - 22 -
           In fashioning an alimony award, the trial justice must consider the following statutory

factors:

                  ―(i) The length of the marriage;
                  ―(ii) The conduct of the parties during the marriage;
                  ―(iii) The health, age, station, occupation, amount and source of
                  income, vocational skills, and employability of the parties; and
                  ―(iv) The state and the liabilities and needs of each of the parties.‖
                  Section 15-5-16(b)(1)(i)–(iv).10

We review an award of alimony by a trial justice pursuant to an abuse of discretion standard.

See Ruffel v. Ruffel, 900 A.2d 1178, 1193 (R.I. 2006). Additionally, if the trial justice ―did not

overlook or misconceive material evidence, and if he considered all the requisite statutory

elements‖ set forth in § 15-5-16, we will not disturb the discretionary award of alimony. See

Thompson v. Thompson, 642 A.2d 1160, 1162 (R.I. 1994).                   We have also required, in

accordance with the statute, that ―[t]he assignment of property, if any, to be made shall precede




10
        The alimony statute that is partially quoted in the text also requires that the court consider
the following additional factors:
                ―(ii) The extent to which either party is unable to support herself
               or himself adequately with consideration given to:
               ―(A) The extent to which a party was absent from employment
               while fulfilling homemaking responsibilities, and the extent to
               which any education, skills, or experience of that party have
               become outmoded and his or her earning capacity diminished;
               ―(B) The time and expense required for the supported spouse to
               acquire the appropriate education or training to develop marketable
               skills and find appropriate employment;
               ―(C) The probability, given a party‘s age and skills, of completing
               education or training and becoming self-supporting;
               ―(D) The standard of living during the marriage;
               ―(E) The opportunity of either party for future acquisition of
               capital assets and income;
               ―(F) The ability to pay of the supporting spouse, taking into
               account the supporting spouse‘s earning capacity, earned and
               unearned income, assets, debts, and standard of living;
               ―(G) Any other factor which the court expressly finds to be just
               and proper.‖ Section 15-5-16(b)(2).


                                                  - 23 -
the award of alimony, since the needs of each party will be affected by the assignment.‖

Koutroumanos v. Tzeremes, 865 A.2d 1091, 1100 (R.I. 2005) (quoting § 15-5-16.1(c)).

       It is clear from our review of the record that the trial justice considered all of the required

statutory factors. See Thompson, 642 A.2d at 1164. He first dealt with the division of marital

property and personalty, and he then determined that there should be an award of alimony in the

amount that he deemed appropriate—limiting the period of alimony to three years. In doing so,

he considered (without explicitly referencing each statutory factor) the amount of time that the

parties had been married; the conclusion (based on the non-sworn response to the Request for

Admissions) that Patrick had not been faithful to Lori during the marriage; and the contributions

from the assets of each party towards the purchase and development of the property in France.

The trial justice additionally considered the couple‘s lifestyle; the fact that Lori had ceased

working in her profession; and the state of their finances at the time of the divorce. In addition,

he considered the income of Patrick and his ability to acquire future income. The trial justice

also considered Lori‘s age and the state of her health as well as her ability to work, even though

she had not been employed during the marriage. Based upon these factors, the trial justice found

that Lori was ―in need of rehabilitative alimony for a period of three years.‖ The trial justice

reviewed Lori‘s request and her estimated expenses, which Lori contended amounted to

$1,789.27 per week. The trial justice ultimately awarded Lori $1,250 per week after finding that

Patrick had the ability to pay that amount.

       We note that the trial justice reviewed all of the statutory factors before concluding that

rehabilitative alimony (albeit at a level significantly less than Lori had requested) was warranted.

After carefully reviewing the record, we perceive no basis for ruling that the trial justice abused

his discretion in awarding rehabilitative alimony in this case or in determining the amount and




                                               - 24 -
duration of such alimony. See Ruffel, 900 A.2d at 1193. Accordingly, we hold that the trial

justice did not err in awarding Lori rehabilitative alimony, and we affirm his decision in that

regard.

                                                 C

                                           Counsel Fees

          As is the case with respect to alimony, the award of counsel fees in a divorce action is

governed by § 15-5-16. See Cok v. Cok, 479 A.2d 1184, 1189 (R.I. 1984). The purpose of

allowing a trial justice to award counsel fees ―is to allow a spouse to defend in a divorce action.‖

Centazzo v. Centazzo, 556 A.2d 560, 562 (R.I. 1989). The issue of whether or not to award

counsel fees in a particular case is confided to the sound discretion of the trial justice, and we

review a trial justice‘s ruling with respect to such fees under the abuse of discretion standard.

See id.

          This Court is evenly divided with respect to the Family Court‘s judgment concerning the

award of counsel fees. Accordingly, the Family Court judgment is affirmed by an evenly

divided court. See Cahill v. Morrow, 985 A.2d 1016, 1017 (R.I. 2009) (mem.).

                                                 D

                                      The Contempt Finding

          Finally, Patrick challenges two orders and a resulting judgment that involve Patrick‘s

actions with respect to pursuing divorce proceedings in France. We have noted that ―[a] party

who disregards a valid court order in favor of his own notion of justice should be adjudged in

contempt.‖ Pontbriand v. Pontbriand, 622 A.2d 482, 486 (R.I. 1993); see generally Walker v.

City of Birmingham, 388 U.S. 307 (1967); United States v. United Mine Workers of America,

330 U.S. 258 (1947); Howat v. Kansas, 258 U.S. 181 (1922); Borozny v. Paine, 122 R.I. 701,




                                               - 25 -
411 A.2d 304 (1980). We have held that a ―finding of contempt is within the sound discretion of

the [trial] justice.‖ Tworog v. Tworog, 45 A.3d 1194, 1198 (R.I. 2012) (internal quotation marks

omitted); see also Ayriyan v. Ayriyan, 994 A.2d 1207, 1215 (R.I. 2010). When we review ―an

adjudgment of contempt, the decision of the trial justice is given great deference.‖ Pontbriand,

622 A.2d at 486. We will not overturn a trial justice‘s finding of contempt absent clear error or

an abuse of discretion. See Tworog, 45 A.3d at 1198; see also Williams v. Williams, 429 A.2d

450, 454 (R.I. 1981).

       The contempt finding is related to Lori‘s emergency motion that was filed on February

22, 2010 and heard on February 24, 2010. After that hearing (at the conclusion of which the trial

justice orally ordered defendant not to proceed with divorce proceedings elsewhere), an order

entered enjoining Patrick from proceeding with a divorce in France or elsewhere. The record11

before this Court discloses that Patrick, in defiance of the clear order of the Family Court,

initiated divorce proceedings in France on March 21, 2010.12

       Lori filed a motion to adjudge defendant in contempt of that order; at a hearing on

October 4, 2010, the trial justice found Patrick in contempt of his earlier order. As a sanction for

the contempt, the trial justice ruled that Patrick should pay Lori‘s reasonable counsel fees with

respect to the contempt proceedings. At a separate hearing on November 29, 2010, the trial

justice heard testimony regarding the fees requested by Lori‘s counsel for the contempt

11
       Patrick‘s brief to this Court explicitly states: ―The necessary informal preliminaries
having been completed in France, on March 21, 2010 defendant filed a formal petition for
divorce in the Regional Court of Avignon.‖
12
        While these consolidated appeals were pending, counsel for Patrick filed (without
argument or other comment) with this Court what is purported to be a final divorce decree issued
by a French court. Patrick did not contend that that purported decree had any bearing on the
issues before us. We need not address the validity, if any, of the French decree in this opinion.
Cf. Jewell v. Jewell, 751 A.2d 735 (R.I. 2000).



                                               - 26 -
proceedings, and an order and a judgment entered reducing those fees to $1,437.50 to be paid by

Patrick as a contribution towards those counsel fees. On appeal, Patrick contends that the order

enjoining him from proceeding with a foreign divorce ―merge[d]‖ into the interlocutory decision

pending entry of final judgment of September 15, 2010, and it was therefore no longer in effect

at the time when Lori‘s motion to adjudge him in contempt was filed.13

       We need not (and therefore shall not) reach Patrick‘s contention that, because the

interlocutory decision does not mention the 2010 injunction, said injunction thereby ceased to be

in effect—because it is clear that the contemptuous conduct at issue here (namely, Patrick‘s

March 21, 2010 filing of divorce proceedings in France) occurred prior to the entry of the

interlocutory decision pending entry of final judgment. It is equally clear that Patrick‘s conduct

explicitly violated the terms of the Family Court‘s order enjoining him from proceeding with a

divorce in a foreign jurisdiction. We are hard-pressed to envision a clearer or more brazen case

of contemptuous conduct, and we note that it is consistent with Patrick‘s course of conduct

throughout the proceedings in the Family Court. Accordingly, we readily hold that the trial

justice did not abuse his discretion in finding Patrick in contempt; we perceive absolutely no

basis for disturbing the contempt finding or the sanctions imposed. See Tworog, 45 A.3d at

1200; Ayriyan, 994 A.2d at 1216.

13
        On the substantive level, Patrick contends that the equities did not weigh in favor of the
issuance of the order enjoining him from seeking a divorce in another jurisdiction.
        We do not reach Patrick‘s substantive arguments with respect to the propriety of the
injunction because, this Court having determined that the Family Court had jurisdiction over this
divorce action, Patrick is precluded from challenging the March 16, 2010 order. See Menard v.
Woonsocket Teachers‘ Guild-AFT 951, 117 R.I. 121, 129, 363 A.2d 1349, 1354 (1976) (―It has
long been recognized that the propriety of a mandate contained in an order decreed by a court
having competent jurisdiction cannot be questioned. * * * Rather the order must be complied
with until it has been modified or dissolved. * * * Consequently, it is no defense in a subsequent
contempt proceeding that a court issuing a preliminary injunction erred in its judgment and
compliance was, therefore, unnecessary.‖); see also Boyls v. Boyls, 463 A.2d 1307, 1308–09
(R.I. 1983).


                                              - 27 -
                                                  IV

                                               Conclusion

       For the reasons set forth in this opinion, we affirm the several orders and judgments of

the Family Court from which appeals were taken. The record may be returned to that tribunal.




       Justice Flaherty did not participate.




                                                 - 28 -
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        Lori Noel Meyer v. Patrick W. Meyer.

CASE NO:              No. 2011-14-Appeal.
                      No. 2011-15-Appeal.
                      No. 2011-17-Appeal.
                      No. 2011-18-Appeal.
                      (K 09-243)

COURT:                Supreme Court

DATE OPINION FILED: June 26, 2013

JUSTICES:             Suttell, C.J., Goldberg, Robinson, and Indeglia, JJ.

WRITTEN BY:           Associate Justice William P. Robinson

SOURCE OF APPEAL:     Kent County Family Court

JUDGE FROM LOWER COURT:

                      Associate Justice Stephen J. Capineri

ATTORNEYS ON APPEAL:

                      For Plaintiff: John D. Lynch, Esq.

                      For Defendant: John A. MacFadyen III, Esq.